COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       John Coleman v. Laquisha Martelle

Appellate case number:     01-12-01053-CV

Trial court case number: 2005-47351

Trial court:               310th District Court of Harris County

        Angela Reese McKinnon, counsel for petitioner, John Coleman, has filed a motion to
withdraw as counsel. In her motion, counsel fails to provide a list of current deadlines and
settings in this case and fails to provide Coleman’s telephone number. See TEX. R. APP. P.
6.5(a)(1), (2). Further, although McKinnon certifies that the motion was delivered to Coleman
via certified mail, she fails to certify that the motion was also delivered to Coleman by first-class
mail. See TEX. R. APP. P. 6.5(b) (requiring delivery of motion to party by both certified and first-
class mail). Accordingly, the motion is denied.
       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: March 11, 2013